Taylor, J.
(dissenting):
I dissent and vote for affirmance for the following reasons:
The cases cited in the prevailing .opinion do not require a reversal. In Hanlon v. Ehrich (178 N. Y. 474), which seems to be much relied on by appellant, the result arrived at is nothing more than that the trial court erred in declining to admit in evidence át all three written statements contradictory of the trial testimony of their respective signers, one of which statements had been read in part to the jury.' We find it stated in opinions of the courts of this State that under the circumstances presented in each particular case a written statement contradictory of a witness testifying at a trial should be received in evidence in its entirety. The general reason for this is quite apparent. It is simply a matter of according to the party who attacks the credibility of a witness the full benefit of such a statement as proof that the witness should not be believed, however that may be accomplished. When such a document is in evidence it is usual and good practice to read it to the jury.
In the instant case the signed statement of the witness Dale F. DeWire, the only one offered in evidence, was admittedly correct except as to two details. Concerning those details appellant’s counsel cross-examined the witness fully. The written statement was before the court. The receipt of the whole document in evidence was a matter resting in the sound discretion of the court. (Wigm. Ev. [2d ed.] § 2102.) Appellant’s counsel was advised that he might offer in evidence and read to the jury any portion of the statement which he claimed tended to. contradict the testimony of the witness on the stand. In all fairness this was equivalent to allowing the whole statement to be admitted in evidence; for “ any portion ” meant the whole statement, if-the reading of it all became appropriate for completely developing its contradictory character.
The appellant has been deprived of no substantial right. There was no error in the ruling of the trial court demanding that plaintiff should go to the expense and trouble of retrying the case.
Judgment and order reversed on the law and new trial granted, with costs to appellant to abide event.